DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 and 3-4 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
In the cylinder head cover of claim 1, the inclusion of:
“the bottom wall of the recess is inclined in such a manner that the second end is lower than the first end in the state in which the cover main body is mounted on the internal combustion engine” was not found.

	In the welding apparatus of claim 4, the inclusion of:
“wherein the jig is configured to hold the cover main body and the baffle plate in such a manner that a vibration direction of vibration applied by the vibration generating device and the bottom wall of the recess are parallel to each other and that the baffle plate abuts against the bottom wall, and the head mounting surface is inclined with respect to the vibration direction” and 
“wherein the jig includes a recess abutting surface which is configured to abut against the bottom wall of the recess, and a baffle abutting surface which is configured to abut against a back side of the baffle plate, the baffle abutting surface being disposed above the recess abutting surface” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.S/Examiner, Art Unit 3746      

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746    
Friday, July 16, 2021